DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 03/04/2022 has been entered. Claims 1-25 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every objection of claims 1-25 previously set forth in the Non-Final Office Action mailed 11/05/2021.

Allowable Subject Matter
Claims 2, 4, 6, 8, 10, 12, 14, 16, 18, 20, 22, and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 2 would be allowable because it recites that the offset includes the second region at an edge of the contact portion along a first direction of the ultrasonic- transducer element array and, at an edge of the contact portion along a second direction intersecting with the first direction of the ultrasonic-transducer element array, further includes a third region that is formed by a curved surface having a third curvature that is greater than the first curvature and different from the second curvature.  

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7, 9, 11, 13, 15, 17, 19, 21, 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Shikata et al (US 20170000459), hereinafter Shikata, in view of Wendelken et al (US 20050096547), hereinafter Wendelken.
Regarding claim 1, Shikata teaches an ultrasonic probe (10, Fig. 7, [0066]) comprising: 
an ultrasonic-transducer element array (11s, Fig. 7, [0066]) that is formed by a plurality of ultrasonic transducer elements (“The external ultrasonic probe according to 
an offset (17, Fig. 7, [0066]) provided on an ultrasonic-transmitting and receiving side (“The probe 10 transmits ultrasonic waves to a living body and receives ultrasonic waves from the living body" [0025], Fig. 7) of the ultrasonic-transducer element array (a side defined by the “front surface direction DF" Fig. 7, [0074]), and including a contact portion (“living-body contact surface” Fig. 7, [0066]) with a subject (“the covering material 17 touchable with the living body… a width WC of the living-body contact surface” Fig. 7, [0066]); 
wherein 
the offset has at least a first region (31, Fig. 7) that is formed by a curved surface (“the center surface 31” Fig. 7;  [0066]) having a first curvature (“the center surface 31 has a first radius of curvature” Fig. 7;  [0066]) and arranged in a middle of the contact portion (“The first surface 17a has a center surface 31 (a surface of the first surface 17a except a round surface 32) located at the center of the projecting surface seen in Fig. 7;  [0066]) and a second region (32, Fig. 7) that is formed by a curved surface (“the round surface 32” Fig. 7; [0066]) having a second curvature (R, [0066], Fig. 8) greater than the first curvature (“the round surface 32 has a second radius of curvature.” Fig. 7;  [0066]) and arranged on an edge of the contact portion (The first surface 17a has a center surface 31 (a surface of the first surface 17a except a round surface 32) located at the center of the projecting surface and the round surfaces 32 located on both ends of the center surface 31.” Seen in Fig. 7; [0066]).
Shikata does not teach an exterior member configured to support the offset.
However, Wendelken discloses a standoff holder and standoff pad for ultrasound probe, which is analogous art. Wendelken teaches an exterior member (14, Figs. 9-10; 30, Figs. 12-13) configured to support the offset (26, Figs. 9-10. “Gel insert 26 is surrounded and held in place by expansion collar 14 over the distal end of ultrasound transducer 20.” [0062]; “elastic collar 30” [0070]; “an elastic collar mounted about the probe… and, a gel insert removably mounted and self-adjusting with the collar in engagement with the probe and extending outwardly therefrom.” Claim 8).
Therefore, based on Wendelken’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Shikata to have an exterior member configured to support the offset, as taught by Wendelken, in order to facilitate mounting of the insert thereby coupling the probe with a body for diagnostic ultrasound exams or therapeutic ultrasonic treatments (Wendelken: Claim 8).

Regarding claim 3, Shikata modified by Wendelken teaches the ultrasonic probe according to claim 1.
 Shikata teaches that the first curvature is zero and the first region is a plane surface (31, seen in Fig. 8. While not explicitly stating that the surface of 31 is a plane surface, its curvature is practically zero as seen in Fig. 8. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. MPEP 2144.05. I.). 

Regarding claim 5, Shikata modified by Wendelken teaches the ultrasonic probe according to claim 1.
 Shikata teaches that the second region has a starting point (marked by a thin solid line crossing the bold solid line and dividing 31 and 32, Fig. 7) that is present within a range (WT, Fig. 7, right) where an external form (the thin dotted rectangle of 11 s, Fig. 7) of the ultrasonic-transducer element array (11s, Fig. 7, right) is projected on the contact portion of the offset (thin dashed vertical lines marking WT in Fig. 7, right), and has an end-point at an edge (marked by a thin solid line dividing 17a and 17b, Fig. 7) of the contact portion (the end point on the curved line between 17a and 17b, Fig. 7) of the offset (“the projecting surface of the covering material 17 touchable with the living body has a first surface 17a (bold solid line) and a second surface 17b (bold broken line).” Fig. 7, [0066]).

Regarding claim 7, Shikata modified by Wendelken teaches the ultrasonic probe according to claim 1.
Shikata teaches that the second region has a starting point (marked by a thin solid line crossing the bold solid line and dividing 31 and 32, Fig. 7) that is present within a range (WT, Fig. 7, right) where an external form (the thin dotted rectangle of 11 s, Fig. 7) of the ultrasonic-transducer element array (11s, Fig. 7, right) is projected on the contact portion of the offset (thin dashed vertical lines marking WT in Fig. 7, right), and has an end-point at an edge (marked by a thin solid line dividing 17a and 17b, Fig. 7) of the contact portion (the end point on the curved line between 17a and 17b, Fig. 7) of the offset (“the projecting surface of the covering material 17 touchable with the living body has a first surface 17a (bold solid line) and a second surface 17b (bold broken line).” Fig. 7, [0066]).

Regarding claim 9, Shikata modified by Wendelken teaches the ultrasonic probe according to claim 1.
Shikata teaches that a boundary between the first region and the second region (marked by a thin solid line crossing the bold solid line and dividing 31 and 32, Fig. 7) is included in a region (WT, Fig. 7, right) where a surface (marked by the “WT” Fig. 7, [0066]) on the ultrasonic- transmitting and receiving side of the ultrasonic-transducer element array is projected on the contact portion (“width of the transducer array 11s in the second direction… WT” Fig. 7, [0066]. According to Fig. 7, the boundary is included at the two ends of the array’s surface projection marked by WT).

Regarding claim 11, Shikata modified by Wendelken teaches the ultrasonic probe according to claim 3.
Shikata teaches that a boundary between the first region and the second region (marked by a thin solid line crossing the bold solid line and dividing 31 and 32, Fig. 7) is included in a region (WT, Fig. 7, right) where a surface (marked by the “WT” Fig. 7, [0066]) on the ultrasonic- transmitting and receiving side of the ultrasonic-transducer element array is projected on the contact portion (“width of the transducer array 11s in the second direction… WT” Fig. 7, [0066]. According to Fig. 7, the boundary is included at the two ends of the array’s surface projection marked by WT).

Regarding claim 13, Shikata modified by Wendelken teaches the ultrasonic probe according to claim 1.
Shikata teaches that a boundary between the first region and the second region (marked by a thin solid line between 31 and 32 in 17a, Fig. 8) is present outside a region (marked by the “WT” in Fig. 8, [0066]) where a surface (contained within the “WT”) on the ultrasonic- transmitting and receiving side of the ultrasonic-transducer element array is projected on the contact portion (“width of the transducer array 11s in the second direction… WT” Fig. 7, [0066]).

Regarding claim 15, Shikata modified by Wendelken teaches the ultrasonic probe according to claim 3.
Shikata teaches that a boundary between the first region and the second region (marked by a thin solid line between 31 and 32 in 17a, Fig. 8) is present outside a region (marked by the “WT” in Fig. 8, [0066]) where a surface (contained within the “WT”) on the ultrasonic- transmitting and receiving side of the ultrasonic-transducer element array is projected on the contact portion (“width of the transducer array 11s in the second direction… WT” Fig. 7, [0066]).

Regarding claim 17, Shikata modified by Wendelken teaches the ultrasonic probe according to claim 1.
Shikata does not teach that the exterior member that has the second curvature at a boundary between the offset and the exterior member.
However, Wendelken discloses a standoff holder and standoff pad for ultrasound probe, which is analogous art. Wendelken teaches that the exterior member has the second curvature (Wendelken: the curvature at the ends of “Gel insert 26” [0070], Fig. 12) at a boundary between the offset and the exterior member (Wendelken: “Gel insert 26 may then be constructed by tracing or making an impression of the shape of elastic collar 30 on gel pad 24. [0070], Fig. 12. The curvatures match because gel insert 26 is “constructed by tracing or making an impression of the shape of elastic collar 30” as seen in Fig. 12).
Therefore, based on Wendelken’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Shikata and Wendelken to have the exterior member that has the second curvature at a boundary between the offset and the exterior member as taught by Wendelken, in order to facilitate mounting of the insert thereby coupling the probe with a body for diagnostic ultrasound exams or therapeutic ultrasonic treatments (Wendelken: [0070]).

Regarding claim 19, Shikata modified by Wendelken teaches the ultrasonic probe according to claim 3.
Shikata does not teach that the exterior member has the second curvature at a boundary between the offset and the exterior member.
However, Wendelken discloses a standoff holder and standoff pad for ultrasound probe, which is analogous art. Wendelken teaches that the exterior member has the second curvature (Wendelken: the curvature at the ends of “Gel insert 26” [0070], Fig. 12) at a boundary between the offset and the exterior member (Wendelken: “Gel insert 26 may then be constructed by tracing or making an impression of the shape of elastic collar 30 on gel pad 24. [0070], Fig. 12. The curvatures match because gel insert 26 is “constructed by tracing or making an impression of the shape of elastic collar 30” as seen in Fig. 12).
Therefore, based on Wendelken’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Shikata and Wendelken to have the exterior member that has the second curvature at a boundary between the offset and the exterior member as taught by Wendelken, in order to facilitate mounting of the insert thereby coupling the probe with a body for diagnostic ultrasound exams or therapeutic ultrasonic treatments (Wendelken: [0070]).

Regarding claim 21, Shikata modified by Wendelken teaches the ultrasonic probe according to claim 1.
Shikata does not teach that the exterior member has an opening shaped along a contour of the offset and is configured to support a side surface of the offset that is fitted in the opening and exposing a portion thereof.
However, Wendelken discloses a standoff holder and standoff pad for ultrasound probe, which is analogous art. Wendelken teaches that the exterior member (Wendelken: 14, Figs. 9-10) has an opening (Wendelken: 22, Figs. 5, 9; “open end of elastic collar 30" [0063], Fig. 12) shaped along a contour of the offset (Wendelken: "FIG. 5 is view of the standoff holder fitted over a transducer looking into the opening of the standoff holder." [0034]) and is configured to support a side surface (a side surface of 26, Fig. 10) of the offset that is fitted in the opening (Wendelken: seen in Fig. 10; “surrounded and held in place” [0062]) and exposing a portion thereof (Wendelken: "gel insert 26 placed within opening 18 of expansion collar 14.  Gel insert 26 touches and covers acoustic window 22" [0061]. “Gel insert 26 is surrounded and held in place by expansion collar 14 over the distal end of ultrasound transducer 20.” [0062]; a portion of 26 is exposed as seen in Figs. 9-10, 12-13).
Therefore, based on Wendelken’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Shikata and Wendelken to have the exterior member has an opening shaped along a contour of the offset and is configured to support a side surface of the offset that is fitted in the opening and exposing a portion thereof, as taught by Wendelken, in order to facilitate mounting of the insert thereby coupling the probe with a body for diagnostic ultrasound exams or therapeutic ultrasonic treatments (Wendelken: [0070]).

Regarding claim 23, Shikata modified by Wendelken teaches the ultrasonic probe according to claim 3.
Shikata does not teach that the exterior member has an opening shaped along a contour of the offset and is configured to support a side surface of the offset that is fitted in the opening and exposing a portion thereof.
However, Wendelken discloses a standoff holder and standoff pad for ultrasound probe, which is analogous art. Wendelken teaches that the exterior member (14, Figs. 9-10) has an opening (22, Figs. 5, 9; “open end of elastic collar 30" [0063], Fig. 12) shaped along a contour of the offset ("FIG. 5 is view of the standoff holder fitted over a transducer looking into the opening of the standoff holder." [0034]) and is configured to support a side surface (a side surface of 26, Fig. 10) of the offset that is fitted in the opening (seen in Fig. 10; “surrounded and held in place” [0062]) and exposing a portion thereof ("gel insert 26 placed within opening 18 of expansion collar 14.  Gel insert 26 touches and covers acoustic window 22" [0061]. “Gel insert 26 is surrounded and held in place by expansion collar 14 over the distal end of ultrasound transducer 20.” [0062]; a portion of 26 is exposed as seen in Figs. 9-10, 12-13).
Therefore, based on Wendelken’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Shikata and Wendelken to have the exterior member has an opening shaped along a contour of the offset and is configured to support a side surface of the offset that is fitted in the opening and exposing a portion thereof, as taught by Wendelken, in order to facilitate mounting of the insert thereby coupling the probe with a body for diagnostic ultrasound exams or therapeutic ultrasonic treatments (Wendelken: [0070]).

Regarding claim 25, Shikata teaches an ultrasonic probe attachment (14, 17, Figs. 5-7, [0056], [0066]) provided on an ultrasonic-transmitting and receiving side (“The probe 10 transmits ultrasonic waves to a living body and receives ultrasonic waves from the living body" [0025], Fig. 7; a side defined by the “front surface direction DF" Fig. 7, [0074]) of an ultrasonic- transducer element array (11s, Fig. 7, [0066]) formed by a plurality of ultrasonic transducer elements in an ultrasonic probe (“The external ultrasonic probe according to the present embodiment includes: a transducer array including multiple transducers arranged along an azimuth direction,” [0022]. “The transducers 11 are one-dimensionally arrayed along a first direction (azimuth direction) D1 and form a transducer array. In this case, the probe 10 is a 1D probe.” [0026], Fig. 7), the ultrasonic probe attachment comprising: 
an offset (17, Fig. 7, [0066]) including a contact portion with a subject (“The covering material 17 has a projecting surface touchable with the living body” [0055], Fig. 7); 
wherein the offset has at least a first region (31, Fig. 7) that is formed by a curved surface (“the center surface 31” Fig. 7;  [0066]) having a first curvature (“the center surface 31 has a first radius of curvature” Fig. 7;  [0066]) and arranged in a middle of the contact portion (“The first surface 17a has a center surface 31 (a surface of the first surface 17a except a round surface 32) located at the center of the projecting surface seen in Fig. 7;  [0066]) and a second region (32, Fig. 7) that is formed by a curved surface (“the round surface 32” Fig. 7; [0066]) having a second curvature (R, [0066], Fig. 8) greater than the first curvature (“the round surface 32 has a second radius of curvature.” Fig. 7;  [0066]) and arranged on an edge of the contact portion (The first surface 17a has a center surface 31 (a surface of the first surface 17a except a round surface 32) located at the center of the projecting surface and the round surfaces 32 located on both ends of the center surface 31.” Seen in Fig. 7; [0066]).
Shikata does not teach an exterior member configured to support the offset.
However, Wendelken discloses a standoff holder and standoff pad for ultrasound probe, which is analogous art. Wendelken teaches an exterior member (14, Figs. 9-10) configured to support the offset (26, Figs. 9-10. “Gel insert 26 is surrounded and held in place by expansion collar 14 over the distal end of ultrasound transducer 20.” [0062]; “an elastic collar mounted about the probe… and, a gel insert removably mounted and 
self-adjusting with the collar in engagement with the probe and extending outwardly therefrom.” Claim 8).
Therefore, based on Wendelken’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Shikata to have an exterior member configured to support the offset, as taught by Wendelken, in order to facilitate mounting of the insert thereby coupling the probe with a body for diagnostic ultrasound exams or therapeutic ultrasonic treatments (Wendelken: Claim 8).

Response to Arguments
Applicant's arguments filed 03/04/2022 have been fully considered but are not persuasive. 

Response to the 35 U.S.C. §103 rejection arguments on pages 8-12 of the REMARKS.
Claims 1, 3, 5, 7, 9, 11, 13, 15, 17, 19, 21, 23, and 25
The Applicant argues that “the covering material 17 of the ultrasonic probe in Shikata has an integral structure from the transmission and reception side to the side surfaces of the probe. It is not possible to combine such a structure with the probe of Wendelken comprising the gel insert 16 and the expansion collar 14 which are separate elements whose boundary is uneven. Even if Shikata and Wendelken are hypothetically combined together, the claimed inventions recited in Claims 1 and 25 cannot be implemented by such a combination. Therefore, Applicant respectfully submits that Claims 1 and 25 define non-obvious subject matter and patentably distinguish over Shikata and Wendelken.” (Pages 9). However, while the boundary is even according to [0052] of the specification and the figures, this feature is not recited in the claims. Therefore, claims 1 and 25 and respective dependent claims are rejected.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXEI BYKHOVSKI whose telephone number is (571)270-1556.  The examiner can normally be reached on Monday-Friday: 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AB/Examiner, Art Unit 3793          
    

/YI-SHAN YANG/Primary Examiner, Art Unit 3793